DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-9 of U.S. Patent No. 10,799,233 (referred to as Pat ‘233). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1, Claim 1 of Pat ‘233 discloses a suturing device having an articulable curved needle configured to facilitate advancement of a suture material through tissue (Column 11, Lines 56-58), the suturing device defining a longitudinal axis along its length (Column 11, Lines 58), the suturing device further including a first fusion element and a second fusion element, the first fusion element including a heating element that is displaceable along a direction parallel to the longitudinal axis within the suturing device, and wherein the first fusion element bears against the second fusion element when the first fusion element is advanced in a distal direction (Column 11, Lines 59-66).
Regarding Present Claim 2, Claim 1 of Pat ’233 discloses the suturing device of Claim 1, wherein the suturing device defines an internal channel through which suture material is advanced toward the curved needle (Column 11, Lines 8-10).
Regarding Present Claim 3
Regarding Present Claim 4, Claim 4 of Pat ‘233 discloses the suturing device of Claim 3, further comprising an articulable cutter incorporated into the suturing device to cutaway suture material from the trailing portion of the suture material.
Regarding Present Claim 5, Claim 6 of Pat ’233 discloses the suturing device of Claim 1, wherein the articulable curved needle is arcuate in shape.
Regarding Present Claim 6, Claim 7 of Pat ‘233 teaches the suturing device of Claim 1, wherein advancing the needle is accomplished by rotating the needle about an articulation axis.
Regarding Present Claim 7, Claim 8 of Pat ‘233 teaches the suturing device of Claim 1, wherein suture material is advanced at the same time that the needle is being advanced.
Regarding Present Claim 8, Claim 9 of Pat ‘233 teaches the suturing device of Claim 1, wherein the needle is at least partially tubular.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kia (US PGPub 2013/0158568)
Regarding Claim 1, Kia teaches a suturing device (200; Paragraph 0063; Figures 14-15) having an articulable curved needle (214; Figure 14; Paragraph 0063) configured to facilitate advancement of a suture material through tissue (Paragraph 0067), the suturing device (200) defining a longitudinal axis along its length (Figure 14), the suturing device further including a first fusion element (213) and a second fusion element (210; which locks the suture in place; Paragraph 0067), the first fusion element (213) including a heating element (0067) that is displaceable along a direction parallel to the longitudinal axis within the suturing device (Paragraph 0063), and wherein the first fusion element (213) bears against the second fusion element (210) when the first fusion element (213) is advanced in a distal direction (Paragraph 0067).
Regarding Claim 2, Kia teaches the suturing device of Claim 1, wherein the suturing device defines an internal channel (250) through which suture material is advanced toward the curved needle (Paragraph 0066).
Regarding Claim 3, Kia discloses the suturing device of Claim 1, wherein the second fusion element (210) defines a surface that the suture material is compressed against by the first fusion element when fusing the suture (Paragraph 0067).
Regarding Claim 4, Kia teaches the suturing device of Claim 3, further comprising an articulable cutter (212) incorporated into the suturing device to cutaway suture material from the trailing portion of the suture material (Paragraph 0063)
Regarding Claim 5, Kia teaches the suturing device of Claim 1, wherein the articulable curved needle is arcuate in shape (214; Paragraph 0063)
Regarding Claim 6, Kia teaches the suturing device of Claim 1, wherein advancing the needle is accomplished by rotating the needle about an articulation axis (Paragraph 0063-0064).
Regarding Claim 7, Kia teaches the suturing device of Claim 1, wherein suture material is advanced at the same time that the needle is being advanced (Paragraph 0066 states that the needle can carry the suture).
Regarding Claim 8, Kia teaches the suturing device of Claim 1, wherein the needle (214) is at least partially tubular (Paragraph 0063; Figures 14-15).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Primary Examiner, Art Unit 3771